DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 11, 12, and 15-17 are objected to because of the following informalities:
Regarding claims 11 and 12, claims 11 and 12 recites the limitation "the fluid cylinder". There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the limitation to recite “the fluid container” as in claim 1.
Regarding claims 15-17, claims 15-17 recites the limitation "the panels are". There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the limitation to recite “the panel is” since only one panel is recited in the previous claims.
Regarding claim 15, claim 15 recites the limitation "the frame". There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the limitation to recite “a frame”.
Regarding claim 16, claim 16 recites the limitation "the panels face". There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the limitation to recite “the panel faces” since only one panel is recited in the previous claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100308590 A1 to Rohrer.
Regarding claim 1, Rohrer discloses a system comprising:
a fluid container (Fig. 12: 3) containing a fluid [0057], wherein when the fluid container is compressed the fluid flows out of the fluid container [0057]; 
a panel (125) configured to move relative to the fluid container as the waves act on the panel such that the panel acts on and compresses the fluid container [0057]; and 
an energy generating device (184) that generates electrical energy as the fluid flows out of fluid container [0057].
Regarding claim 2, Rohrer discloses the fluid container elastically expands such that the fluid flows back into the fluid container, and wherein the energy generating 
Regarding claim 3, Rohrer discloses the fluid container and the energy generating system form a closed path (Fig. 12: 180) along which the fluid flows.
Regarding claim 4, Rohrer discloses the panel is fully submerged in the body of water (Fig. 12: 5).
Regarding claim 5, Rohrer discloses the energy generating system is a turbine (Fig. 12: 184).
Regarding claim 6, Rohrer discloses the fluid container has an interior sidewall (Fig. 7: 104) and an exterior sidewall (at 3), wherein the exterior sidewall is spaced apart from the interior sidewall such that the interior sidewall and the exterior sidewall define a chamber therebetween in which the fluid is contained.
Regarding claim 7, Rohrer discloses the interior sidewall defines a bore (Fig. 7: 104), and wherein the bore is configured to permit ambient water to pass therethrough.
Regarding claim 8, Rohrer discloses the fluid container has ribs (Fig. 7: 107) that extends between the interior sidewall and the exterior sidewall.
Regarding claim 9, Rohrer discloses the ribs (Fig. 7: 107) divide the chamber into sub-chambers (area between 107); and wherein the fluid container has a cap (1) that connects the sub-chambers to each other such that the fluid is capable of flowing between the sub-chambers.
Regarding claim 10
Regarding claim 12, Rohrer discloses the frame has a curved surface (Fig. 12: 164) that engages the fluid cylinder.
Regarding claim 14, Rohrer discloses a support structure (Fig. 12: 111) configured to the support the panel and the fluid container in the body of water.
Regarding claim 15, Rohrer discloses the panels are configured to move (Fig. 12: at 140 and 164) relative to the support structure as the waves act on the frame.
Regarding claim 16, Rohrer discloses the panels are moveable relative to the support structure such that the panels face the waves [0057].
Regarding claim 17, Rohrer discloses the panels are rotatable (Fig. 12: at 140) relative to the support structure to face the waves.

Allowable Subject Matter
Claims 11, 13, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, the prior art as a whole, either alone or in combination, fails to teach or suggest a system further comprising bands that couple the frame to the fluid cylinder along with the limitations from claims 1 and 10. 
Regarding claim 13, the prior art as a whole, either alone or in combination, fails to teach or suggest a system wherein the frame has a first wall and an opposite second 
Regarding claim 18, the prior art as a whole, either alone or in combination, fails to teach or suggest a system wherein the support structure includes a track and a sled: wherein the panel is coupled to the sled, and wherein the sled moves along the track along with the limitations from claims 1 and 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VIET P NGUYEN/Primary Examiner, Art Unit 2832